DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-7, 15-20 are pending.
Claims 5 and 8-14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 15, each recites, “the openings” in line 10 and line 9 respectively.  There is insufficient antecedent basis for these limitations in the claims.  It 
Claims 2-4, 6-7, 16-20 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2753435 in view of Lapointe et al (“Lapointe”) (US 4,422,270).
Re claim 1, DE2753435 discloses a modular staircase frame (Fig. 1-2) for supporting removable treads (2) in the construction of a staircase (1), the modular staircase frame (Fig. 1-2) comprising: 
a set of laterally spaced blades (2), the set of laterally spaced blades (2) comprising a plurality of adjacent blades (2), each of the plurality of adjacent blades (2) 
a first blade (top 2) each defining a flange (3) extending laterally therefrom (Fig. 1) for anchoring said first blade (top 2) to a first surface (top 1), and 
a final blade (bottom 2) remote from the first blade (top 2), the final blade (bottom 2) defining a flange (3) extending laterally therefrom (Fig. 1) for anchoring said final blade (bottom 2) to a second surface (bottom 1),
but fails to disclose a second opposing set of laterally spaced blades, the adjacent blades defining a plurality of spaced apart openings, said two opposing sets of laterally spaced blades defining two laterally spaced ascending frame members, and the first laterally spaced blade and the final laterally spaced blade being a pair of opposing blades (i.e. on each side of 1).  
	However, Lapointe discloses a second opposing set of laterally spaced blades (3’), the adjacent blades (3’) defining a plurality of spaced apart openings (19), said two opposing sets of laterally spaced blades (3’, 3) defining two laterally spaced ascending 
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase of DE2753435 with a second opposing set of laterally spaced blades, the adjacent blades defining a plurality of spaced apart openings, said two opposing sets of laterally spaced blades defining two laterally spaced ascending frame members, and the first laterally spaced blade and the final laterally spaced blade being a pair of opposing blades (i.e. on each side of 1) in order to increase strength and rigidity of the modular staircase.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.  The modification proposed is essentially taking the blade setup of DE2753435 and applying to both sides of 1, as is suggested by Lapointe.  
Re claim 2, DE2753435 as modified discloses the modular staircase frame of claim 1, wherein the frame (Fig. 1) is assembled at a worksite (as any site may be considered a worksite).
Re claim 6, DE2753435 
Re claim 7, DE2753435 as modified discloses the modular staircase frame of claim 1, wherein the plurality of adjacent blades (2) each define at least one flange (3) for supporting a removable tread (1).
Re claim 15, DE2753435 discloses a modular staircase frame (Fig. 1-2) for supporting removable treads (2) in the construction of a staircase (1), the modular staircase frame (Fig. 1-2) comprising: 
a set of laterally spaced blades (2), the set of laterally spaced blades (2) comprising a plurality of adjacent blades (2), each of the plurality of adjacent blades (2) defining an opening (6), each of the plurality of adjacent blades (2) being adjustably connected (via 6) to a connecting blade (7) for connecting two of said plurality of adjacent blades (2), each of the connecting blades (7) defining plurality of spaced apart openings (at 8) for overlapping the opening (6) defined by the plurality of adjacent blades (2), the connecting blades (7) being adjustably connected (Fig. 2) to the plurality of adjacent blades (2) by a fastener (8) received through the openings (6) of the plurality of adjacent blades (2) and the connecting blades (7), the plurality of adjacent blades (2) being connected by the connecting blades (7) to define an adjustably spaced ascending formation (Fig. 1-2) relative to a proximate adjacent blade (2), said set of laterally spaced blades (2) including 
a first blade (top 2) each defining a flange (3) extending laterally therefrom (Fig. 1) for anchoring said first blade (top 2) to a first surface (top 1), and 
a final blade (bottom 2) remote from the first blade (top 2), the final blade (bottom 2) defining a flange (3) extending laterally therefrom (Fig. 1) for anchoring said final blade (bottom 2) to a second surface (bottom 1),

	However, Lapointe discloses a second opposing set of laterally spaced blades (3’), the adjacent blades (3’) defining a plurality of spaced apart openings (19), said two opposing sets of laterally spaced blades (3’, 3) defining two laterally spaced ascending frame members (of 3’ and 3, see Fig. 1), and the first laterally spaced blade (top 3) and the final laterally spaced blade (botto3) being a pair of opposing blades (i.e. on each side of 1) (see 3, 3’).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase of DE2753435 with a second opposing set of laterally spaced blades, the adjacent blades defining a plurality of spaced apart openings, said two opposing sets of laterally spaced blades defining two laterally spaced ascending frame members, and the first laterally spaced blade and the final laterally spaced blade being a pair of opposing blades (i.e. on each side of 1) in order to increase strength and rigidity of the modular staircase.  In general, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.  The modification proposed is essentially taking the blade setup of DE2753435 and applying to both sides of 1, as is suggested by Lapointe.  

It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase of DE2753435 with anchoring the blades to first and second surfaces as disclosed by Lapointe in order to more rigidly secure the blades to the surfaces. 
In addition, it would have been obvious to a person having ordinary skill it the art before the effective filing date of the claimed invention to modify the modular staircase of DE2753435 to be assembled in a method such as by arranging, anchoring, and connecting, in order to provide a finally assembled product, as is the normal and logical manner of assembly.  
Re claim 16, DE2753435 as modified discloses the method of claim 15, wherein the method (see above) is carried out at a worksite (as any site may be considered a worksite).
Re claim 19, DE2753435 as modified discloses the method of claim 15, wherein each of the two opposing sets of laterally spaced blades (2) further comprises at least one corner blade (Fig. 1, each element 2 is connected to 3, which is at a corner to the body of 2, and in addition, each element 2 is disposed over a corner of 1).
Re claim 20, DE2753435 as modified discloses the method of claim 15, wherein the plurality of adjacent blades (2) each define at least one flange (3) for supporting a removable tread (1).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE2753435  in view of Lapointe et al (“Lapointe”) (US 4,422,270) and Prins (US 7,946,085).
Re claim 3, DE2753435 as modified discloses the modular staircase frame of claim 1, but fails to disclose wherein the plurality of adjacent blades are made of a material selected from the group consisting of aluminum, PVC, fiberglass, carbon fiber, plexiglass, polycarbonate, aluminum alloys, and titanium.
However, Prins discloses wherein the plurality of adjacent blades (22, 24) are made of a material selected from the group consisting of aluminum, PVC, fiberglass, carbon fiber, plexiglass, polycarbonate, aluminum alloys, and titanium (Col 3 lines 65-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular staircase frame of DE2753435 wherein the plurality of adjacent blades are made of a material selected from the group consisting of aluminum, PVC, fiberglass, carbon fiber, plexiglass, polycarbonate, aluminum alloys, and titanium as disclosed by Prins in order to use cheap, readily available, easily formable materials, which would reduce costs and simplify manufacture.  

Allowable Subject Matter
Claims 4 and 17-18 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 1021/03:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant’s arguments are all regarding the amended language, and the allegation that Lapointe does not disclose these features.  The rejection has been changed in view of the amendments, and Lapointe is no longer the primary relied upon reference.  
Applicant further argues that DE ‘435 fails to disclose a connecting blade that serves to connect blades in an adjustable connection.  However, tab 7 has holes for fasteners 8 which are explicitly used to connect to slot 6 in an adjustable manner.  
Applicant further argues that DE ‘435 fails to disclose flanges for anchoring the first and final pair to a surface.  However, each element 2 has a flange 3 which connects to a surface 1.  
Applicant’s arguments concerning the remaining claims are addressed by the above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635